Citation Nr: 1736490	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-29 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark New Jersey


THE ISSUE

Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD) prior to December 2, 2015, and greater than 70 percent from that date.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned it a 50 percent rating from the March 2009 date of claim. This matter was remanded in June 2014 and November 2015 for further development, and in December 2015, the RO increased the rating for the Veteran's PTSD from 50 to 70 percent, effective from December 2, 2015, the date of a VA examination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 2, 2015, the Veteran's PTSD did not result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From December 2, 2015, the Veteran's PTSD does not result in total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for PTSD prior to December 2, 2015 or one greater than 70 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The representative argued in July 2017 that VA should fully assist the Veteran by seeking any other evidence that is necessary to support its decision.  The representative delineated no specific deficiencies in the record and did not indicate that there was any additional material evidence available to support higher ratings.  The Board has thoroughly reviewed the evidence of record and the pertinent legal criteria and finds that the information of record, reported below, is adequate to render a fair and impartial decision on the claim. 

The Veteran appeals for a higher rating than 50 percent for his service-connected PTSD prior to December 2, 2015, and a higher rating than 70 percent for it from that date.  He filed his claim for service connection for PTSD on March 11, 2009, and his PTSD is now service-connected and is currently rated as 50 percent disabling from that date until December 2, 2015, when it was awarded a 70 percent schedular rating.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.     

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and VA's Secretary determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's appeal was originally certified to the Board in January 2013 (prior to August 4, 2014), DSM-5 is not applicable to this case.

Outpatient treatment reports are of record and have been considered, and it is noted that the December 2015 VA examination report discussed below summarizes prior treatment reports  

On VA psychiatric examination in January 2011, the Veteran reported that he had been married to his second wife for over 20 years, and that they had a 16 year old daughter.  He was able to drive independently to the examination.  He had been a self-employed builder for 45 years, but for the past 2 years, the economy left him unable to support himself through his job, and he was no longer working.  He attended group and individual therapy and reported that the therapies were very beneficial in helping him with his symptoms.  He reported that he continued to have ongoing flashbacks, and vivid memories of his experiences in Vietnam.  He continued to have a sleep disorder, a heightened startle response, and extreme hypervigilance.  He also had a heightened sense of security and needed to make sure everything was locked safe and secure.  He avoided cues and triggers and avoided situations that he found to be reminiscent of Vietnam.  He was relatively isolative and had no close friends.  One close friend passed away.  He stated that his wife had to drag him out to get involved in social activities, and the he rarely goes out.  His wife provided a letter indicating that he had given up his hobbies.  He no longer had an interest in positive things, and his mood swings were such that he was very volatile and went off frequently and then became numb.  

On mental status examination, he arrived on time, was alert and cooperative, and was dressed and groomed appropriately.  Motor activity was calm, and mood and affect were appropriate to content and material discussed.  Speech was normal.  There was no evidence of perceptual impairment or thought disorder.  Thought content was appropriate to the examination.  The Veteran denied suicidal and homicidal ideation and was oriented to time, place, and person.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were intact.  The Veteran reported that he had an overall positive relationship with his current wife, even though there were some conflicts noted due to his mood swings.  He also had an excellent relationship with his daughter, who was now in junior high school.  He was estranged from his sister and spoke only to his 2 brothers.  He had given up his hobbies years ago, and almost all his activities revolved around his daughter's activities.  However, he did tend to isolate and avoid those activities whenever possible.  He had no close friends.  He would go out with his wife once every several weeks.  He was clearly isolative.  

The VA psychiatric examiner stated that the Veteran was suffering from moderate symptoms of PTSD.  Consequently, he had recurring intrusive thoughts and recurring distressing dreams.  He had flashbacks and experienced distress on exposure to cues that remind him of his experiences.  He avoided thoughts and activities that are associated with his wartime experience.  He had decreased interest in formerly enjoyable activities and felt detached from others.  The diagnosis was moderate PTSD.  The GAF was 52.  The examiner stated that his psychiatric symptoms would not affect his ability to work.  The examiner also stated that his symptoms resulted in occupational and social impairment, with occasional decreases in work efficiency and occasional inability to socialize.

On VA evaluation in February 2014, the Veteran's anger and irritability were under control and his mood was stable.  His mood was neutral with a broad affect.  

The Board remanded for a VA psychiatric examination in June 2014. 

On VA psychiatric examination in November 2014, the Veteran endorsed intrusive memories of his deployment, avoidance of conversations and feelings associated with his Vietnam experience, hypervigilance, exaggerated startle response, anxiety, chronic sleep impairment nightmares, and irritability.  He denied suicidal and homicidal ideation.  The examiner felt that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses.  

The Veteran reported a positive relationship with his wife, but indicated that she is very outgoing and is always having him attend social events with her.  He preferred to stay home and avoid crowds, but he would attend the social events to make his wife happy.  He stated that his daughter is the nicest thing that had ever happened to him.  He was keeping active with other Veterans and attempting to help them enroll in VA.  He was staying busy with home improvement projects, as keeping active distracted him from intrusive memories of his deployment.  The Veteran had been a building contractor for over 45 years and stopped working due to the poor economy and indicated that he was paying his workers more than he was making.  His heart condition affected his work.  He noted occasional interpersonal conflicts with customers surrounding payment, but there were no obvious psychiatric signs of occupational impairment noted that would significantly impact his capacity for productive employment.  He met the criteria for a diagnosis of PTSD.  Active symptoms were anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran's symptoms (hypervigilance, social isolation, avoidance of crowded spaces, and anxiety) would not preclude gainful employment at that time.  

The Board remanded for another psychiatric examination in November 2015, as the VA psychiatric examiner in November 2014 did not provide a GAF score in accordance with the Board's earlier remand directives.  

On VA psychiatric examination on December 2, 2015, the examiner used a Longitudinal Interval Follow-up Evaluation and the Clinician-Administered PTSD Scale (CAPS) to supplement the GAF.  The examiner noted that since 2004, the Veteran had experience chronic symptoms of PTSD with panic attacks.  A review of mental health notes indicated consistent GAF scores over a prolonged period of time in the range of 45, with only 1 or 2 occurrences during which he received a higher rating of 60, only to return to a rating of 45.  The examiner reported that the Veteran's records indicate treatment resistance symptoms despite long term therapeutic interventions of individual therapy, group therapy ,and multiple trials, adjustments, and combined psychotropic medications, with an absence of notable positive response or sustained periods of improvement.  Therefore, based on the in-person evaluation, an exhaustive review of the Veteran's records, and the 4th edition of DSM, the examiner assigned a GAF of 45.  

The examiner noted that there was no impairment of the following:  inability to understand complex commands, poor judgment, impaired abstract thinking, homicidal ideations, delusions or hallucinations, persistent danger of hurting self or others, or disorientation.  The frequency of the Veteran's symptoms using the CAPS score ranged from moderate, with negative emotions clearly present, and some difficulty managing, to severe, with pronounced negative emotions, and considerable difficulty managing much of the time.  The examiner felt that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood best summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses.  

The examiner noted that there continued to be no work related activity and that the Veteran's symptoms would result in significant impairment in his ability to secure or maintain effective functioning in a work situation.  The Veteran's symptoms were depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene. 

Based on the evidence, the Board finds that from March 11, 2009 to December 2, 2015, a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD, as the evidence shows that he did not have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to PTSD symptoms during this time period.  The examiner in January 2011 characterized the Veteran's PTSD as moderate and the examiner in November 2014 felt that occupational and social impairment with occasional decrease in work efficiency best characterized the Veteran's level of occupational and social impairment from PTSD.  The Veteran had had a close friend prior to the January 2011 VA psychiatric examination, but he died.  Additionally, he would go out to social activity events with his wife, and participated in a number of activities with his daughter.  His thought content was appropriate; and memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  He had an overall positive relationship with his wife and an excellent relationship with his daughter, and kept up with his brothers.  The examiner stated that his symptoms resulted in occupational and social impairment, with occasional decreases in work efficiency and occasional inability to socialize, rather than deficiencies in most areas.  

The Veteran similarly reported in November 2014 that he had a positive relationship with his wife and attended social events with her, and that he had an excellent relationship with his daughter.  Additionally, he reported that he was keeping active with other Veterans by helping them with VA benefits.  He was also staying busy with home improvement projects, and there were no obvious psychiatric signs of occupational impairment noted that would significantly impact his capacity for productive employment.  

The Board also finds that from December 2, 2015, a rating in excess of 70 percent is not warranted for the Veteran's PTSD, as his symptoms do not result in total occupational and social impairment.  The VA psychiatric examiner on December 2, 2015 found that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood (rather than total occupational and social impairment) best summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses.  The examiner reported that PTSD symptoms would result in significant (rather than total) impairment in the Veteran's ability to secure or maintain effective functioning in a work situation.  The examiner also noted that there was an absence of a large number of symptoms which are exemplary of a 100 percent rating.  The GAF score at the time was 45, rather than lower, and a score of 45 is in the middle of the continuum of serious symptoms, whereas a score of 41 or closer to it would be more serious.  

The Veteran reported in October 2012 that his PTSD then was worse than it had been previously.  The representative in September 2015 indicated that the November 2014 VA examination report noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and argued that these symptoms comport with a 70 percent rating.  The representative in July 2017 noted a number of psychiatric symptoms which have been reported, arguing that they warrant higher ratings and, for the period prior to December 2, 2015, were indicative of severe impairment.  Those symptoms are reported above.  These arguments do not change the fact that the preponderance of the evidence indicates that prior to December 2, 2015, the Veteran's disability did not result in deficiencies in most areas, and that since then, it has not resulted in total occupational and social impairment.  The amount of impairment the symptoms produce, rather than the symptoms themselves, are what matter.  

Other considerations

A total disability rating for compensation based upon individual unemployability is currently in effect from the March 2009 date of claim, for the combined impairment from service-connected PTSD and coronary artery disease.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating greater than 50 percent for PTSD prior to December 2, 2015 and greater than 70 percent from that date is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


